ATTORNEY DISCIPLINARY PROCEEDING^'
PER CURIAM,
hThe Office of Disciplinary Counsel (“ODC”) commenced- an investigation into allegations that respondent was arrested and charged with driving, under the influence of alcohol on three separate occasions. ■ Prior to the institution' of formal charges, respondent and the ODC'submit-ted a joint petition for consent discipline. Having Reviewed the petition,
' IT IS ORDERED that the Petition for Consent Discipline be accepted and that Richard A. Schwartz, Louisiana Bar Roll number 11853, be suspended from the practice of law for a period of thirty months, retroactive to March 6, 2013, the date of his interim suspension.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal'’interest to commence thirty days from the date of-finality‘of this court’s judgment.until paid.
KNOLL,-J., additionally concurs and assigns reasons... ,